
	
		II
		112th CONGRESS
		1st Session
		S. 257
		IN THE SENATE OF THE UNITED STATES
		
			February 2, 2011
			Ms. Landrieu (for
			 herself and Mr. Kerry) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Small Business and
			 Entrepreneurship
		
		A BILL
		To improve certain programs of the Small Business
		  Administration to better assist small business customers in accessing broadband
		  technology, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Small Business Broadband and
			 Emerging Information Technology Enhancement Act of
			 2011.
		2.FindingsCongress finds that, according to a report
			 by the Federal Communications Commission entitled Connecting America:
			 The National Broadband Plan, dated March 2010, the Commission
			 recommends that—
			(1)To fully
			 implement next-generation technology within its operations, the SBA should also
			 appoint a broadband and emerging IT coordinator. This individual would ensure
			 that SBA programs maintain the requisite broadband expertise, tools and
			 training courses to serve small businesses.;
			(2)Congress
			 should consider ways to leverage existing assistance provided through
			 entrepreneurial development programs, to focus training on advanced IT
			 and broadband applications;
			(3)Congress
			 could also consider ways to support technology training among women
			 entrepreneurs through women’s business centers;
			(4)The
			 training programs should include an entry-level Broadband 101
			 course to give small businesses an introduction to how to capitalize on
			 broadband connectivity, as well as more advanced applications for IT
			 staff.;
			(5)small and medium
			 enterprise IT training should include resources for non-IT staff, such
			 as how to use e-commerce tools for sales, streamline finance with online
			 records or leverage knowledge management across an organization.;
			 and
			(6)To
			 facilitate the development of broadband networks, Congress should consider
			 allowing all agencies to set the fees for access to rights-of-way for broadband
			 services on the basis of a direct cost recovery approach, especially in markets
			 currently underserved or unserved by any broadband service provider. The
			 Executive Branch should also develop one or more master contracts for all
			 federal property and buildings covering the placement of wireless
			 towers..
			3.DefinitionsIn this Act—
			(1)the terms
			 Administration and Administrator mean the Small
			 Business Administration and the Administrator thereof, respectively; and
			(2)the term
			 small business concern has the meaning given that term under
			 section 3 of the Small Business Act (15 U.S.C. 632).
			4.Broadband and
			 emerging information technology coordinator
			(a)In
			 generalThe Small Business Act (15 U.S.C. 631 et seq.) is
			 amended—
				(1)by redesignating
			 section 45 as section 46; and
				(2)by inserting
			 after section 44 the following:
					
						45.Broadband and
				emerging information technology
							(a)DefinitionIn
				this section, the term broadband and emerging information technology
				coordinator means the individual assigned the broadband and emerging
				information technology coordination responsibilities of the Administration
				under subsection (b)(1).
							(b)Assignment of
				coordinator
								(1)Assignment of
				coordinatorThe Administrator shall assign responsibility for
				coordinating the programs and activities of the Administration relating to
				broadband and emerging information technology to an individual who—
									(A)shall report
				directly to the Administrator;
									(B)shall work in
				coordination with—
										(i)the chief
				information officer, the chief technology officer, and the head of the Office
				of Technology of the Administration; and
										(ii)any Associate
				Administrator of the Administration determined appropriate by the
				Administrator;
										(C)has experience
				developing and implementing telecommunications policy in the private sector or
				government; and
									(D)has demonstrated
				significant experience in the area of broadband or emerging information
				technology.
									(2)Responsibilities
				of coordinatorThe broadband and emerging information technology
				coordinator shall—
									(A)coordinate
				programs of the Administration that assist small business concerns in adopting,
				making innovations in, and using broadband and other emerging information
				technologies;
									(B)serve as the
				primary liaison of the Administration to other Federal agencies involved in
				broadband and emerging information technology policy, including the Department
				of Commerce, the Department of Agriculture, and the Federal Communications
				Commission; and
									(C)identify best
				practices relating to broadband and emerging information technology that may
				benefit small business concerns.
									(3)TravelNot
				more than 20 percent of the hours of service by the broadband and emerging
				information technology coordinator during any fiscal year shall consist of
				travel outside the United States to perform official duties.
								(c)Broadband and
				emerging technology training
								(1)TrainingThe
				Administrator shall provide to employees of the Administration training
				that—
									(A)familiarizes
				employees of the Administration with broadband and other emerging information
				technologies; and
									(B)includes—
										(i)instruction
				counseling small business concerns regarding adopting, making innovations in,
				and using broadband and other emerging information technologies; and
										(ii)information on
				programs of the Federal Government that provide assistance to small business
				concerns relating to broadband and emerging information technologies.
										(2)Authorization
				of appropriationsThere are authorized to be appropriated such
				sums as are necessary to carry out this subsection.
								(d)Reports
								(1)Biennial report
				on activitiesNot later than 2 years after the date on which the
				Administrator makes the first assignment of responsibilities under subsection
				(b), and every 2 years thereafter, the broadband and emerging information
				technology coordinator shall submit to the Committee on Small Business and
				Entrepreneurship of the Senate and the Committee on Small Business of the House
				of Representatives a report regarding the programs and activities of the
				Administration relating to broadband and other emerging information
				technologies.
								(2)Report on
				Federal programsNot later than 1 year after the date of
				enactment of this section, the broadband and emerging information technology
				coordinator, in consultation with the Secretary of Agriculture, the Assistant
				Secretary of Commerce for Communications and Information, and the Chairman of
				the Federal Communications Commission, shall submit to the Committee on Small
				Business and Entrepreneurship of the Senate and the Committee on Small Business
				of the House of Representatives a report on the programs of the Federal
				Government that provide assistance to small business concerns relating to
				broadband and emerging information technologies, which shall include
				recommendations, if any, for improving coordination among the
				programs.
								.
				(b)Elimination of
			 vacant position required
				(1)EliminationBefore
			 assigning the first broadband and emerging technologies coordinator under
			 section 45 of the Small Business Act, as added by subsection (a) of this
			 section, the Administrator shall—
					(A)identify a
			 position within the Administration that is—
						(i)vacant on the
			 date of enactment of this Act; and
						(ii)required to be
			 filled by an employee in the Senior Executive Service or at GS–15 of the
			 General Schedule; and
						(B)eliminate the
			 position identified under subparagraph (A).
					(2)RestrictionFor
			 purposes of paragraph (1), the Administrator may not eliminate a position
			 established by the Small Business Act (15 U.S.C. 631 et seq.), the Small
			 Business Investment Act 1958 (15 U.S.C. 661 et seq.), or any Federal
			 statute.
				5.Entrepreneurial
			 developmentSection
			 21(c)(3)(B) of the Small Business Act (15 U.S.C. 648(c)(3)(B)) is
			 amended—
			(1)in the matter
			 preceding clause (i), by inserting accessing broadband and other
			 emerging information technology, after technology
			 transfer,;
			(2)in clause (ii),
			 by striking and at the end;
			(3)in clause (iii),
			 by adding and at the end; and
			(4)by adding at the
			 end the following:
				
					(iv)increasing the competitiveness and
				productivity of small business concerns by assisting entrepreneurs in accessing
				broadband and other emerging information
				technology;
					.
			6.Capital
			 access
			(a)In
			 generalSection 7(a) of the Small Business Act (15 U.S.C. 636(a))
			 is amended in the matter preceding paragraph (1) by inserting (including
			 to purchase equipment for broadband or other emerging information
			 technologies) after equipment.
			(b)MicroloansSection
			 7(m)(1)(A)(iii)(I) of the Small Business Act (15 U.S.C. 636(m)(1)(A)(iii)(I))
			 is amended by inserting (including to purchase equipment for broadband
			 or other emerging information technologies) after or
			 equipment.
			7.Report to
			 Congress
			(a)In
			 generalNot later than 45 days after the date of enactment of
			 this Act, the Administrator, in consultation with the Administrator of General
			 Services, shall submit to the Committee on Small Business and Entrepreneurship
			 of the Senate and the Committee on Small Business of the House of
			 Representatives a report on ways to assist with the development of broadband
			 and wireless technology that would benefit small business concerns.
			(b)Content of the
			 reportThe report submitted under subsection (a) shall—
				(1)outline the
			 participation by the Administration in the National Antenna Program, including
			 the number of wireless towers deployed on facilities which contain an office of
			 the Administration;
				(2)information on
			 agreements between the Administration and the General Services Administration
			 related to broadband and wireless deployment in offices of the Administration;
			 and
				(3)recommendations,
			 if any, on opportunities for the Administration to improve broadband or
			 wireless technology in offices of the Administration that are in areas
			 currently underserved or unserved by broadband service providers.
				
